Citation Nr: 9928459	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1997 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO held that new and 
material evidence sufficient to reopen a claim for service 
connection for hepatitis C had not been submitted.  The 
veteran appeals this decision.


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied by means of 
a January 1994 rating decision. 

2.  Service medical records pertaining to hepatitis, 
submitted subsequent to the January 1994 rating decision, 
present evidence which had been associated with the veteran's 
claims folder when the January 1994 decision was rendered. 

3.  Treatment records from Ryder Memorial Hospital present 
evidence which is merely cumulative of post service treatment 
for hepatitis.  


CONCLUSIONS OF LAW

1.  The January 1994 rating decision, wherein denial of 
service connection for hepatitis C was denied, is final.  
38 U.S.C.A. § 7104 (b) (West 1991).

2. The evidence received subsequent to the January 1994 
rating decision does not serve to reopen the veteran's claim 
for service connection for hepatitis C.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for chronic hepatitis was denied by the RO 
by means of a January 1994 rating decision.  The veteran was 
furnished with notice of the decision in February 1994.  At 
that time, the RO considered the evidence of record, which 
included the veteran's service medical records.  The record 
does not show that a notice of disagreement was filed or that 
an appeal was perfected within one year after notification of 
the RO's decision.  Therefore, the decision of January 1994 
became final in February 1995 (one year after notification).  
38 C.F.R. § 3.104 (1998).

The pertinent evidence submitted after the January 1994 
rating decision includes copies of service medical records 
from July 1974 and post-service medical records from Ryder 
Memorial Hospital, dated in August and September 1997, for 
treatment of hepatitis C.  After a review of the evidence, 
the Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claim of service 
connection for hepatitis C.

The veteran submitted a copy of a service clinical record 
from July 1974 which indicates that the veteran had "telogen 
defluxion secondary to hepatitis."  This record is not 
"new" as it had been associated with the veteran's claims 
folder and service medical records were considered at the 
time the original rating action was rendered.  Therefore, 
this evidence, as it is not new, will not serve to reopen the 
veteran's claim.

Similarly, the post-service medical records from Ryder 
Memorial Hospital are not new and material.  These records 
are merely cumulative of the medical evidence already 
associated with the veteran's claims folder indicating that 
the veteran currently has hepatitis.  Therefore, this 
evidence, as it is not new and material, will not serve to 
reopen the veteran's claim.

Accordingly, based on the preceding discussion, the Board 
finds that new and material has not been submitted sufficient 
to reopen the veteran's claim for service connection for 
hepatitis C.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998); see also 38 U.S.C.A. § 7104(b) (West 1991).


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for hepatitis C. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals






